Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-13, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the video decoding method of independent claim 1, the video decoding device of independent claim 12, the video encoding method of independent claim 13, the non-transitory computer-readable medium of independent claim 15, and the non-transitory computer-readable medium of independent claim 16.  The prior art is particularly deficient regarding the limitations wherein the determining of the encoding modes applicable to the current picture comprises: determining to not allow a first encoding mode for encoding of the current picture when the temporal layer depth is greater than a first threshold depth: and determining to allow the first encoding mode for encoding of the current picture when the temporal layer depth is smaller than or equal to the first threshold depth, and wherein the determining to allow the first encoding mode comprises: obtaining a first encoding mode allowance flag indicating whether to allow the first encoding mode from a bitstream when the temporal layer depth is smaller than or equal to the first threshold depth; determining to allow the first encoding mode for encoding of the current picture when the first encoding mode allowance flag indicates that the first encoding mode is allowed; and determining to not allow the first encoding mode for encoding of the current picture when the first encoding mode allowance flag indicates that the first encoding mode is not allowed.  Claims 4-11 are dependent upon claim 1, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482